DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stock (GB 791555).
Claim 1: Stock provides a mounting pin assembly (Fig. 2) comprising: a first mounting component (13); a second mounting component (10) having a first leg (12) located on a first side of the first mounting component and a second leg (12) located on a second side of the first mounting component (Fig. 2); a mount pin (14) extending through an aperture of the first leg (Fig. 2), an aperture of the first mounting component (Fig. 2), and an aperture of the second leg (Fig. 2), the mount pin having a conical shoulder region (15) in contact with a chamfer of the second leg (Fig. 2); and a self-locking nut plate (16) threaded to the mount pin (Fig. 2).
Claim 2: Stock provides an angle of the chamfer of the second leg corresponds to an angle of the conical shoulder region (Fig. 2).

Claim 3: Stock provides the conical shoulder region (15) extends between a first outer surface segment of the mount pin and a second outer surface segment of the mount pin, the first outer surface segment having a larger diameter than the second outer surface segment (Fig. 2).
Claim 4: Stock provides a spherical bearing ( 22) disposed within the aperture of the first mounting component (13) and adjacent the first outer surface segment of the mount pin (Fig. 2).
Claim 7: Stock provides the second mounting (10) component is a clevis coupled to the first mounting component (13, Fig. 2).
Claim 8: Stock provides a method of pin mounting components comprising:
forming a mount pin (14) having a conical shoulder region (15); extending the mount pin through a first mounting component (13) and a second mounting component (10) until the conical shoulder region is in contact with a chamfer of the second mounting component (Fig.2); and locking the pin with a self-locking nut plate (16) threaded to the mount pin (Fig. 2).
Claim 9: Stock provides extending the mount pin (14) through the first mounting component (13) and the second mounting component (10) comprises extending the mount pin through an aperture of a first leg (12) of the second mounting component, through an aperture of the first mounting component (Fig. 2), and through an aperture of a second leg  (12) of the second mounting component, the first leg located on a first side of the first mounting component and the second leg located on a second side of the first mounting component (Fig. 2).

Claim 10: Stock provides the chamfer (Fig. 2) defines a lead-in region of the aperture of the second leg (Fig. 2).
Claim 12: Stock provides matching an angle of the conical shoulder region (15) with an angle of the chamfer (Fig. 2).
Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (US 987853).
Claim 1: Bryan provides a mounting pin assembly (Fig. 2) comprising: a first mounting component (component surrounding the pin around label 8); a second mounting component (5) having a first leg (5) located on a first side of the first mounting component and a second leg (5) located on a second side of the first mounting component (Fig. 2); a mount pin (8) extending through an aperture of the first leg (Fig. 2), an aperture of the first mounting component (Fig. 2), and an aperture of the second leg (Fig. 2), the mount pin having a conical shoulder region (12) in contact with a chamfer of the second leg (Fig. 2); and a self-locking nut plate (14) threaded to the mount pin (Fig. 2).
Claim 3: Bryan provides the conical shoulder region (12) extends between a first outer surface segment of the mount pin and a second outer surface segment of the mount pin, the first outer surface segment having a larger diameter than the second outer surface segment (Fig. 2).
Claim 5: Bryan provides a bushing (13) disposed within the aperture of the first leg and adjacent the first outer surface segment of the mount pin (Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 987853) in view of Lien et al. (US 5,320,443).
Claim 6: While Bryan teaches a bushing disposed within the aperture of the first leg; Bryan fails to disclose a bushing disposed within the aperture of the second leg and adjacent the second outer surface segment of the mounting pin.
However, Lien et al. teaches a utilizing a bushing (35, Fig. 1) that is disposed within the first leg and the second leg apertures.
Therefore, it would have been obvious to substitute the bushing as taught by Lien et al. for the bushing provided by Bryan in order to provide a mounting pin assembly that has a bushing in both apertures.
Allowable Subject Matter
Claims 13-18 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        10/18/21


/JASON L VAUGHAN/Primary Examiner, Art Unit 3726